Case 1:20-cv-25170-KMW Document 1 Entered on FLSD Docket 12/19/2020 Page 1 of 5




                              UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF FLORIDA




   ANTHONY JACKSON, JR., TANYA
   JACKSON AND ANJELICA JACKSON
                                                      CASE NO.: 1:20-cv-25170
                 Plaintiff,
   vs.

   CARNIVAL CORPORATION

              Defendant
   ___________________________________/




                                         COMPLAINT

         Plaintiffs hereby sue Defendant, and allege as follows:

                                    NATURE OF THE CASE

  1.     This is a suit for breach of a maritime contract, and maritime negligence.

                                 JURISDICTION AND VENUE

  2.     Jurisdiction over Plaintiffs’ claims is proper pursuant to the admiralty, and

  maritime jurisdiction of this Court.

  3.     Venue is proper in this district, pursuant to the contract between the parties,

  attached hereto as Exhibit ‘A”.




                                             1 of 5
Case 1:20-cv-25170-KMW Document 1 Entered on FLSD Docket 12/19/2020 Page 2 of 5




                                          PARTIES

  4.    Plaintiffs are individuals of full age and majority, domiciled in and residing in

  Orleans Parish, State of Louisiana.

  5.    Carnival Corporation (hereinafter “Carnival”) is a corporation incorporated under

  the laws of Panama having its principal place of business in Florida, and doing business

  as Carnival Cruise Lines.

  6.    Defendant Carnival, at all times material hereto, individually or through an agent:

        a. Operated, conducted, engaged in or carried on a business venture in this state

        and county or had an office or agency in this state and county;

        b. Was engaged in substantial activity within this state;

        c. Operated vessels in waters of this state;

        d. Committed one or more of the acts set forth in Florida Statutes, Sections

        48.081, 48.181, or 48.193;

        e. The acts of Carnival set out in this Complaint occurred in whole or in part in

        this county and state.

        f. Carnival was engaged in the business of providing to the public and to the

        Plaintiffs in particular, for compensation, vacation cruises aboard their vessel.

  7.    At all times material hereto, Carnival, owned, operated, managed, maintained,

  and controlled the vessel Glory, and the vessel Legend.

  8.    The defendant is liable unto Anthony Jackson, Jr., Tanya Jackson, and Anjelica

  Jackson, for all damages reasonable under the premises of this lawsuit, for the following

  reasons:




                                             2 of 5
Case 1:20-cv-25170-KMW Document 1 Entered on FLSD Docket 12/19/2020 Page 3 of 5




                                            FACTS

  9.     On December 15, 2019, Plaintiffs departed on the Carnival Cruise Ship Glory.

  They cruised to Montego Bay, Jamaica, and Grand Cayman, and then Cozumel,

  Mexico.

  10.    While docked in Cozumel at around 8:00 a.m. on December 20, 2019, another

  Carnival Cruise Ship, the Legend, hit the stern of the Glory causing extensive damage

  to the right rear of the Glory.

  11.    Plaintiffs Anthony Jackson, Jr., Tanya Jackson, and Angelica Jackson were in

  their staterooms when the collision occurred.

  12.    Anthony Jackson was sleeping when the collision occurred and he was knocked

  to the floor. He suffered injuries to his neck, left and right shoulder, lower back, and

  experienced dizziness.

  13.    Tanya Jackson was knocked to the floor and landed on her buttocks. She

  suffered injuries to her lower back and left hip.

  14.    Angelica Jackson suffered injuries to her neck and upper back.

  15.    As a result of the accident all Plaintiffs suffered bodily injury damages, including,

  but not limited to, cervical, thoracic, and lumbar spine injuries, and incurred the following

  damages:

  (a) Past and future medical expenses;

  (b) Past, present and future physical pain and suffering and loss of function;

  (c) Past, present and future mental anguish and emotional distress; and

  (d) Loss of enjoyment of life.




                                              3 of 5
Case 1:20-cv-25170-KMW Document 1 Entered on FLSD Docket 12/19/2020 Page 4 of 5




                      COUNT I – BREACH OF MARITIME CONTRACT

  16.    Plaintiffs re-allege all prior paragraphs as if fully set forth herein.

  17.    Plaintiffs and Defendant entered into a contract whereby plaintiffs were to be

  provided a safe cruise vacation, which included safe passage and safe living conditions.

  18.    Defendant materially breached this contract with Plaintiffs by failing to provide

  safe passage and living conditions.

  19.    As a result of Defendant’s breach of contract, Plaintiffs suffered serious physical

  injuries as set forth in Count II, below.



                          COUNT II - NEGLIGECE OF DEFENDANT

  20.    Plaintiffs re-allege all prior paragraphs as though fully set forth herein.

  21.    Carnival owed a duty to Plaintiffs to provide reasonable and ordinary care under

  the circumstances, and to provide safe passage and lodging on a seaworthy vessel.

  22.    On or about December 20, 2019, Carnival, its agents, servants, contractors, and

  employees breached their duty of care to Plaintiffs in the following particulars:

         (a)    Negligently causing the vessel collision that was the direct and proximate

                cause of Plaintiffs’ injuries and damages.

         (b)    Negligently hiring, contracting with, training, and retaining persons,

                personnel, or other entities, including, but limited to, the captains of both

                vessels involved in the collision that is the subject of this Complaint.

         (c)    Failing to properly maintain either or both vessels that are the subject of

                this Complaint.



                                               4 of 5
Case 1:20-cv-25170-KMW Document 1 Entered on FLSD Docket 12/19/2020 Page 5 of 5




         (d)    Failing to have proper procedures in place to avoid collisions such as the

                one that is the subject of this Complaint.

         (e)    Failing to observe and obey rules, regulations, and statutes related to the

                rights of way for vessels under the circumstances that are the subject of

                this Complaint.

         WHEREFORE, Plaintiffs, Anthony Jackson Jr., Tanya Jackson, and Angelica

  Jackson, pray that there be a judgment in favor of Plaintiffs and against all Defendants

  jointly, severally and in solido, for all damages reasonable under the premises of this

  lawsuit, together with legal interest thereon from the date of judicial demand, and for all

  costs of these proceedings, including, but not limited to, expert witness fees, and for all

  such general and equitable relief as law and equity allow and as deemed necessary and

  proper by this Honorable Court.



  s/Edward A. Doskey
  DOSKEY LAW, P.L.C.
  Florida Bar No.: 0127360
  Notice Attorney for Plaintiffs
  807 Howard Ave.
  New Orleans, LA 70113
  Phone: (504) 684-4473
  Fax: (504) 234-2398
  Email: ed@doskeylaw.com

  s/Frank A. Bruno
  Louisiana Bar No. 03602
  807 Howard Avenue
  New Orleans, LA 70113
  Phone: (504) 523-3593
  FAX: (504) 523-4161
  Phone: (888) 529-9892
  Email: frank@fabruno.com




                                             5 of 5
